DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 and 21 are currently under examination. Claims 17-20 are withdrawn from consideration. No claims are amended, cancelled and newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Previous Grounds of Rejection
Regarding claims 1-6, 9-13, 15-16 and 21, the rejection under 35 U.S.C. 103(a) as being unpatentable over Jin et al. (CN 106975447 A) is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6, 9-13, 15-16 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jin et al. (CN 106975447 A, Publication date: Jul. 25, 2017 and earliest priority date: Apr. 6, 2017; Machine-generated English translation is attached).
Regarding claims 1, 10, 16 and 21, Jin et al. teach a method of room temperature making of metal-organic-frameworks precursor comprising brisk stirring an aqueous Ni salt precursor with 1,3,5-benzenetridcarboylic acid (applicant’s elected ligand) at room temperature in aqueous ethanol solution (applicant’s homogenized solution). 
Although Jin et al. do not specific disclose nanostructured MOF having an average size of from 1 nm to 500 nm prior calcination as per applicant claim 1, since Jin et al. teach all of the claimed reagents, composition and method of making a nanostructured MOF, the physical properties of the resulting nanostructured MOF (i.e., at least one nanosized dimension having an average size of from 1 nm to 500 nm, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 2 and 9, the method taught by Jin et al. comprises 0.414g gram of trimesic acid in 100 mL water/ethanol ([0030], Example1).
The difference in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Jin et al. 
Regarding claim 3, as discussed above, the method taught by Jin et al. comprises trimesic acid 1,3,5-benzene tricarboxylic acid (BTC) as the instant claim.
Regarding claims 4-6, as discussed above, the method taught by Jin et al. comprises brisk stirring 400-1000r/min aqueous solution of trimesic acid 1,3,5-benzene tricarboxylic acid (BTC) and vigorously mixing with Ni salt solution  a period of time 0.5 hour to 24 hours to form homogenized mixture as the instant claims ([0011]).
Regarding claim 11, the method taught by Jin et al. comprises Ni salt of nitrate or acetate as the instant claim (applicant’s elected silver acetate) ([0053]).
Regarding claim 12, the method taught by Morris et al. comprises co-solvent such as ethanol as the instant claim ([0048] and [0053]).
Regarding claim 13, as discussed above, the process taught by Jin et al. comprise an amount of time from 0.5 hour. 
Although Jin et al. do not specific disclose an amount of time less than 20 minutes as per applicant claim 13, the length of time under which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the time to completion of reaction will vary, and one of ordinary skill in the art would be expected to be able to determine the time it takes for a reaction to go to completion, given the general conditions taught by Jin et al.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al as applied to claim 1 above, and further in view of Morris et al. (US 2015/0173368 A1).
As discussed above, Jin et al. teach a method of room temperature making of metal-organic-frameworks nanostructure nickel nanocomposite comprising brisk stirring an aqueous Ni salt precursor with 1,3,5-benzenetridcarboylic acid (applicant’s elected ligand) at room temperature in aqueous ethanol solution (applicant’s homogenized solution). The resulting Ni nanocomposite particles have an average diameters 5-100 nm which reads on the instant claimed limitations (claims 1-10).
Although Jin et al do not specific disclose applicant’s elected AgBTC, Morris et al. teach a method of making nanostructure including Ag and Ni salts of BTC ([0054]).
 In light of the disclosure of Morris et al. of the equivalence and interchangeability of Ni salt of BTC as disclosed in Jin et al. (claims 1-10), with AgBTC as presently claimed and applicant’s elected species, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Ni salt of BTC of Jin et al. with the Ag salt of BTC taught by Morris et al. as an alternative nanocomposite to obtain the invention as specified in the claim 14, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Regarding claim 15, as discussed above, although the combined references of Morris et al. and Jin et al. do not specific teach physical properties such as BET surface area, an average pore volume, adsorption capacity for N2 as per applicant claim 15, Jin et al. and Morris et al. teach all of the claimed reagents, composition and method of making AgBTC, the physical properties of the resulting composition (i.e., average pore volume, adsorption capacity for N2, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1]

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al as applied to claim 1 above, and evidenced by Morris et al. (US 2011/0217217 A1).
Regarding claims 7-8, as discussed above, the method taught by Jin et al. comprises brisk stirring 400-1000 r/min aqueous solution of trimesic acid 1,3,5-benzene tricarboxylic acid (BTC) and vigorously mixing with Ni salt solution  a period of time 0.5 hour to 24 hours to form homogenized mixture as the instant claims ([0011]).
Although Jin et al do not specific disclose sonicating as per applicant claims 7-8, it is well known to include sonicating in process for preparing metal BTC salt composites by stirring and sonicating water/ethanol mixture as evidenced by Morris et al. ([0239]).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/17/2022, with respect to claims 1-16 and 21, have been considered but are moot in view of the amended grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
        
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).